Case 2:19-cv-01618-ODW-SS Document 39 Filed 04/20/20 Page 1 of 2 Page ID #:193




 1                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                      United States District Court
10
                      Central District of California
11   PAUL STULL,                            Case №. 2:19-CV-01618-ODW (SSx)
12                   Plaintiff,             JUDGMENT
13        v.
14   MASSACHUSETTS MUTUAL LIFE
     INSURANCE COMPANY,
15
                     Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:19-cv-01618-ODW-SS Document 39 Filed 04/20/20 Page 2 of 2 Page ID #:194




 1                                       JUDGMENT
 2         In light of the Court’s Orders granting Defendant Massachusetts Mutual Life
 3   Insurance Company’s (“Defendant”) Motion for Judgment of on the Pleadings (Order,
 4   ECF No. 38),
 5         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 6            1. All dates and deadlines in this action are VACATED and taken off
 7
                 calendar;
 8
              2. Judgment for Defendant as to all of Plaintiff Paul Stull’s claims for relief;
 9
              3. Each party shall bear its own fees and costs;
10
              4. The Clerk of the Court shall close the case.
11
12         IT IS SO ORDERED.
13
14         April 20, 2020
15
16                               ____________________________________
17                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                2
